DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 6, 2020 have been fully considered but they are not persuasive.
Applicant argues that the adhesive layer is in contact with the first container part but is not in contact with the second container part.  Applicant’s argument that the adhesive layer is in direct contact with the first and second member is not commensurate with the scope of the claims as the claims merely recite the multilayer member having a first member, an adhesion layer, and a second member in this order and the second member is adhered to the adhesive layer.  The claim does not exclude additional layers there between and does not recite that the second member be adhered to the adhesive layer in a manner such that it is in direct contact with the adhesive layer thus the multilayer member of Oosaki reads on the instantly claimed invention.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the adhesive layer being in direct contact with the second member) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oosaki et al (PGPub 2008/0264560) as evidenced by Koshal (Manufacturing Engineer's Reference Book. Elsevier 1993) and Packham (Handbook of Adhesion. John Wiley & Sons 2006).
Regarding Claim 1, Oosaki teaches a method for producing a multilayer member (Abstract) having a first member containing a crystallizable thermoplastic resin ([0015]- producing container parts from a thermoplastic resin; examples of thermoplastic resins include olefin-based resins, such as polyethylene, ethylene-α-olefin copolymers and polypropylene (which are crystalline polymers, See Section 2.1.4 of Koshal), and polyester resins), an adhesion layer ([0018]- discussing that using an adhesive layer is preferable when utilizing an olefin-based resin layer and a barrier resin layer), and a second member in this order ([0016]- the container has at least 2 parts to be joined together), the method comprising:
a surface treatment step of performing a dry treatment on a surface of the first member containing a crystallizable thermoplastic resin to satisfy conditions A and B ([0048]- a surface treatment is performed on the container parts to increase adhesion strength between a container part and the film);

an adhering step of adhering the second member to the adhesive layer ([0050]- the container parts are joined by heat sealing);
Condition A- an ultimate temperature of the first member is lower than a peak temperature of endothermic peak obtained by differential scanning calorimetry of the crystallizable thermoplastic resin contained in the first member ([0048]- the surface treatment may include flame treatment as an example (Packham teaches when utilizing flame treatment, it is important that the exposure time is not sufficient for the surface polymer to melt (reach the peak temperature of the endothermic peak) (Pg. 195)) thus ultimate temperature of the first member would be lower than the peak temperature of the endothermic peak when utilizing the treatment of Oosaki); and
Condition B- a high temperature holding time of the first member is less than 3.0 seconds, wherein a high temperature holding time of the first member is a time when the first member is continuously held at a temperature not lower than a temperature at a starting point of the endothermic peak obtained by differential scanning calorimetry of the crystallizable thermoplastic resin contained in the first member ([0048]- the surface treatment may include flame treatment as an example (Packham teaches that flame treatment time is typically less than 1 second (Pg. 195)) thus the treatment of Oosaki would have a high temperature holding time of less than 3.0 seconds).
Regarding Claim 2, Oosaki further teaches the second member is a coated member ([0019]- the container parts are coated with a coating liquid).

Regarding Claims 4 and 9-11, Oosaki further teaches the first member is a composite material containing a polyolefin resin as the crystallizable thermoplastic resin ([0015]- the container parts may comprise olefin-based resins, such as polyethylene, ethylene-α-olefin copolymers and polypropylene (which are crystalline polymers, See Section 2.1.4 of the Manufacturing Engineer’s Reference Book)) and an inorganic substance ([0015]- inorganic fillers may be incorporated into the container parts).
Regarding Claims 5 and 12-18, Oosaki further teaches the adhesive is at least one selected from the group consisting of a urethane-based adhesive, an epoxy-based adhesive, a modified silicone-based adhesive, and an acrylic adhesive ([0018]- examples of the adhesive resin include modified polyolefin, polyurethane resins and polyester resins).
Regarding Claim 7, Oosaki further teaches a surface treatment step of performing a dry treatment on a surface of the second member before the adhering step to satisfy conditions A2 and B2 ([0048]- a surface treatment is performed on the container parts to increase adhesion strength between a container part and the film),
wherein the second member contains a crystallizable thermoplastic resin ([0015]- producing container parts from a thermoplastic resin; examples of thermoplastic resins include olefin-based resins, such as polyethylene, ethylene-α-olefin copolymers and polypropylene (which are crystalline polymers, See Section 2.1.4 of the Manufacturing Engineer’s Reference Book), and polyester resins), and in the bonding step, the surface of the second member in which the surface treatment is performed is bonded to the adhesive layer ([0018]- discussing that using an adhesive layer is preferable when utilizing an olefin-based resin layer and a barrier resin layer); ([0050]- the inner surfaces of the container parts are joined by heat sealing);

Condition B2- a high temperature holding time of the second member is less than 3.0 seconds, where a high temperature holding time of the second member is a time when the second member is continuously held at a temperature not lower than a temperature at a starting point of the endothermic peak obtained by differential scanning calorimetry of the crystallizable thermoplastic resin contained in the second member ([0048]- the surface treatment may include flame treatment as an example (Packham teaches that flame treatment time is typically less than 1 second (Pg. 195)) thus the treatment of Oosaki would have a high temperature holding time of less than 3.0 seconds).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oosaki et al (PGPub 2008/0264560) as evidenced by Koshal (Manufacturing Engineer's Reference Book. Elsevier 1993) and Packham (Handbook of Adhesion. John Wiley & Sons 2006) in view of Engineering Design Handbook - Environmental Series, Part Two - Natural Environmental Factors ((AMCP 706-116). U.S. Army Materiel Command 1975) hereinafter, the Engineering Design Handbook.
Regarding Claim 6, 19, and 20, Oosaki does not appear to explicitly teach in the dry treatment, the temperature of the first member is measured by using a contact thermocouple, an ink to be discolored by heat, a seal to be discolored by heat, a thermography, or a radiation thermometer.  The Engineering Design Handbook teaches the advantages of different types of temperature measurement . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748               

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                            
1/8/2021